Opinion by
Walker, J.
The examiner who was called by the plaintiff identified two articles which were marked as exhibits. They were found to consist of imitation leis such as are commonly seen at carnivals and seashore resorts. Each consists of a strand of colored chip roping about 30 inches long with the ends tied securely together so that they may be hung around the neck. Prom the Tecord it was clear that the only effort expended in producing the articles is •cutting chip roping to length and tying the ends. The plaintiff claims this is not •a manufacturing process and that the merchandise has not reached the stage of becoming a manufacture of chip roping, citing Nootka v. United States (22 C. C. P. A. 464, T. D. 47464). Defendant claims that the articles have acquired a new name, character, and use different from which the material, chip roping, originally had, and cited Ishimitsu v. United States (11 Ct. Cust. Appls. 186, T. D. 38963). The court was of the opinion that simple as the manufacturing effort applied to the articles may have been, it nevertheless changed the material into a new article, having new characteristics, including a new name and a new use, and cited United States v. General Dyestuff Corp. (29 C. C. P. A. 53, C. A. D. 170). In accordance therewith the protest was overruled.